12-2819
    Chen v. Holder
                                                                                  BIA
                                                                           Mulligan, IJ
                                                                          A089 224 970
                                                                          A089 224 971
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 7th day of November, two thousand thirteen.

    PRESENT:
             ROBERT A. KATZMANN,
                  Chief Judge,
             JON O. NEWMAN,
             RALPH K. WINTER,
                  Circuit Judges.
    _____________________________________

    Zhenwu Chen, Yuehua Chen,
             Petitioners,

                     v.                                    12-2819
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONERS:              Joan Xie, New York, NY

    FOR RESPONDENT:               Stuart F. Delery, Principal Deputy
                                  Assistant Attorney General, Anthony
                                  C. Payne, Senior Litigation Counsel,
                        Jesse M. Bless, Trial Attorney,
                        Office of Immigration Litigation,
                        United States Department of Justice,
                        Washington, D.C.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioners Zhenwu and Yuehua Chen, natives and

citizens of the People’s Republic of China, seek review of a

June 22, 2012, decision of the BIA affirming the January 20,

2011, decision of an Immigration Judge (“IJ”), which denied

their application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).    In re

Zhenwu and Yuehua Chen, Nos. A089 224 970/971 (B.I.A. June

22, 2012), aff’g Nos. A089 224 970/971 (Immig. Ct. N.Y.C.

Jan. 20, 2011).   We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    We review the IJ’s decision as modified by the BIA.

See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

522 (2d Cir. 2005); Yan Chen v. Gonzales, 417 F.3d 268, 271

(2d Cir. 2005).   The applicable standards of review are well

established.   See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.

Holder, 562 F.3d 510, 513 (2d Cir. 2009).   For applications


                              2
such as Petitioners’, governed by the amendments to the

Immigration and Nationality Act by the REAL ID Act of 2005,

the agency may, “[c]onsidering the totality of the

circumstances . . . base a credibility determination on the

demeanor, candor, or responsiveness of the applicant[, and]

. . . the consistency of [the applicant’s] statements with

other evidence of record . . . without regard to whether an

inconsistency, inaccuracy, or falsehood goes the heart of

the applicant’s claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); see

also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

2008) (per curiam).

    Petitioners challenge the agency’s adverse credibility

determination, which was based on their poor demeanors,

inconsistencies between their testimonies, and insufficient

corroboration.   As Petitioners do not allege that the

demeanor findings were based on a misstatement in the record

and the findings are supported by inconsistencies in the

testimony, we defer to the agency’s determination.   See Li

Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d Cir.

2006).

    Moreover, the agency reasonably relied on the

inconsistencies between Petitioners’ testimony regarding


                              3
their participation in and support of an underground church

in China and regarding the identities of those who were

arrested in the alleged raid on that church.   See Xiu Xia

Lin, 534 F.3d at 166-67.   The agency did not err in

declining to credit Yuehua’s explanations for these

inconsistencies.   See Majidi v. Gonzales, 430 F.3d 77, 80-81

(2d Cir. 2005) (“A petitioner must do more than offer a

plausible explanation for his inconsistent statements to

secure relief; he must demonstrate that a reasonable fact-

finder would be compelled to credit his testimony.”

(emphasis retained) (citation and internal quotation marks

omitted)).

    Finally, the agency reasonably concluded that

Petitioners failed to rehabilitate their testimony with

authenticated corroborative evidence.   See Qin Wen Zheng v.

Gonzales, 500 F.3d 143, 148-49 (2d Cir. 2007) (holding that

the agency did not abuse its discretion in declining to

credit documents which had not been authenticated, where the

alien had already been found not credible).

    Because Petitioners do not allege an independent

factual predicate for relief apart from the incredible

testimony, and because the only evidence of a threat to


                              4
their lives or freedom depended on their credibility, the

adverse credibility determination in this case is

dispositive of asylum, withholding of removal, and CAT

relief.   See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

2006); Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520,

523 (2d Cir. 2005).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot.    Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                              FOR THE COURT:
                              Catherine O’Hagan Wolfe, Clerk




                               5